DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the previous rejection under 35 U.S.C. §112(b), applicant amended independent claims by clarifying a claim term “a written domain” as “including numbers expressed as Arabic digits”. Applicant also clarified a claimed term “a spoken domain” as “including numbers expressed as numerical words”. In light of the disclosure (Fig. 1, [0024]), the examiner agrees that the ambiguous / unclearness issue is resolved. The rejection under §112(b) has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims 1 and 15 by including detailed and ordered steps relating to converting an intermediate speech transcription including numerical words into a final speech transcription with Arabic digits in the written domain.

After performing an extensive search, the examiner discovered several relevant references (See attached PTO-892 form) related to normalizing speech recognition text by converting numerical value between different representations (e.g., One, Two, Three [Wingdings font/0xF3] 1, 2, 3 in Sproat et al., published in 2017). However, none of the references could 

Allowable Subject Matter
Claims 1-12, 14-26 and 28 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659